Citation Nr: 1512932	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection posttraumatic stress disorder (PTSD), and, if so, whether service connection for an acquired psychiatric disorder is warranted.

2.  Entitlement to service condition for a respiratory disorder, to include pneumonia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran's claim for service connection for PTSD was previously denied in a final January 1993 rating decision.  In this regard, the Board notes that the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 
 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD. As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for asbestosis pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Board herein reopens the Veteran's claim for service connection for PTSD.  The reopened claim as well as the remaining claim on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 1993, the RO denied service connection for PTSD.

2.  Although the Veteran timely perfected his appeal of the January 1993 denial, he withdrew his appeal in January 1996 and the Board dismissed the claim in a final decision issued in May 1996.

3.  Evidence added to the record since the final January 1993 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a January 1993 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  After the receipt of a notice of disagreement in April 1993, a statement of the case issued in October 1993, and the Veteran perfected his appeal in December 1993.  The evidence considered in connection with such decision includes the Veteran's service treatment records, a selection of his service personnel records, post-service VA and private treatment records, December 1992 and July 1993 VA examinations, and the Veteran's stressor statements.  In the January 1993 rating decision, the RO denied service connection for PTSD because there was no medical evidence of PTSD.  Thereafter, the October 1993 statement of the case continued the denial on the basis that there was no medical evidence showing a clear diagnosis of PTSD and that the Veteran's stressor concerning a secret mission could not be confirmed.  Therefore, the RO denied service connection for PTSD.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

As indicated previously, in January 1993, the Veteran was advised of the adverse decision and his appellate rights.  In May 1993, the Veteran filed a notice of disagreement.  After further development of the Veteran's claim was accomplished, the RO again denied the Veteran's claim in an October 1993 statement of the case, and the Veteran filed a substantive appeal (via VA Form 9) in December 1993.  In January 1996, the Veteran notified the Board that he wished to withdraw his appeal, and the Board dismissed the appeal in May 1996.  Therefore, the January 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2014)].  Moreover, as the Veteran did not appeal the May 1996 Board decision to the Court or request reconsideration of it, such is likewise final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2014)]; 38 C.F.R. § 20.1100 (1996) [(2014)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the January 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran's service personnel records were recently associated with the record in August 2014, which include both new and previously considered records.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the new service personnel records are not relevant because they contain no information pertaining to the Veteran's claim, including any reference to a psychiatric condition or to the stressors claimed by the Veteran.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the January 1993 rating decision includes more recent VA treatment records, private medical records, and statements from the Veteran.  The Board finds that the evidence received since the January 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the RO previously denied the Veteran's claim for service connection for PTSD on the bases that there was no medical evidence showing a diagnosis of PTSD and that his stressors could not be confirmed.  Recent VA treatment records show that the Veteran has received a positive screening for PTSD and may carry a diagnosis of PTSD.  See August 30, 2007 VA treatment record (positive PTSD screen), February 11, 2010 (positive PTSD screen), March 26, 2010 (noting diagnosis of PTSD/depression).  This evidence is new and was not available previously.  Furthermore, the Veteran has offered two new stressors that he alleges caused his PTSD.  Therefore, as newly received evidence suggests that the Veteran's may currently carry a diagnosis of PTSD and he has offered new bases for such diagnosis, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder

The Veteran has essentially maintained that he developed an acquired psychiatric disorder, to include PTSD, in response to two stressors he experienced during active duty service.  First, the Veteran alleges that he witnessed a firing range accident involving a machine gun that misfired and killed a fellow service member in his unit-whose last name was Blamlet, Bramlet, or Bramlett-at Fort Bragg, North Carolina, in either 1973 or 1974.  See August 1992 VA Form 21-4138, December 1993 VA Form 9, March 2011 VA Form 21-4238, March 2011 VA Form 21-0820.  Second, he maintains that, during service, he was informed that his father had a terminal illness in April 1975, that he requested but was denied leave from service, and that his father died in May 1975.  See March 2011 VA Form 21-0781.  The Board notes that Veteran had previously asserted another stressor involving his alleged participation in a secret mission in Vietnam.  However, because the Veteran has since clarified that he was not involved in any special unit on any special mission, the Board finds that no development or consideration of such stressor is necessary.  See April 14, 2011 Report of General Information (noting also that events alleged in relation to a secret mission were in fact part of a recurring nightmare experienced by the Veteran).

A review of the Veteran's currently available service treatment and personnel records is negative for confirmation of either stressor.  Additionally, the Board notes that the RO issued a formal finding of lack of information required to corroborate the Veteran's alleged stressors.  See July 25, 2011 Memorandum.  The RO indicated that it issued a June 2011 letter to the Veteran requesting additional information concerning the alleged stressors, to particularly include the date of the accident at Fort Bragg (within a 60 day timeframe) and the first and last name, rank, date of injury or death, and the unit assignment for the individual killed during the accident.  The Veteran, however, did not provide any information.

With respect to the stressor involving the alleged firing range accident at Fort Bragg, the Board's review of the record reveals that the Veteran has indicated that, just after the occurrence of the accident he was hospitalized for pneumonia at the base hospital at Fort Bragg in 1973 or 1974, and that he was not able to attend a burial escort detail for the service member because of the hospitalization.  See August 1992 VA Form 21-4138, December 1993 VA Form 9, March 2011 VA Form 21-4238, March 2011 VA Form 21-0820.  Therefore, inpatient and/or clinical records from the base hospital at Fort Bragg, North Carolina, from 1973 and 1974 should be obtained so as to narrow down the time frame of the alleged incident.  

If the Veteran's in-service hospital records are obtained and show any hospitalization during 1973 or 1974, the AOJ should attempt to verify the Veteran's stressor concerning the fatal firing range accident at Fort Bragg, North Carolina, through the U.S. Army and Joint Service Records Research Center (JSRRC) or any other appropriate federal facility, since the Veteran has alleged that such accident occurred just prior to his hospitalization at Fort Bragg in either 1973 or 1974.  Moreover, although the AOJ in July 2011 found that that the available information was insufficient for purposes of referring the Veteran's claim to JSRRC to corroborate his claimed in-service stressor, and specific stressors may not be verifiable, it is possible that the unit histories, morning logs, after action reports etc. from the Veteran's unit during his service at Fort Bragg may confirm his account of the fatal firing range accident that he claimed to have witnessed.

Additionally, the AOJ should provide the Veteran with an additional opportunity to corroborate the stressor related to the death of his father.  To that end, the AOJ should send a letter to the Veteran explaining the need for verification and requesting that he provide any documentation to corroborate the death of this father during service. 

If any of the Veteran's stressors are corroborated, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Respiratory Disorder

Initially, the Board notes that the aforementioned reports of hospitalization for pneumonia may also be relevant to the Veteran's claims for service connection for a respiratory disorder and, as such, a remand to obtain such in connection with latter claim is necessary. 

In March 2013, the AOJ sought a medical opinion from a VA examiner concerning the nature and etiology of the Veteran's claimed respiratory condition.  No physical examination or interview of the Veteran was conducted, and only the Veteran's records were reviewed.  In this regard, the Board notes that his service treatment records reflect treatment for a viral syndrome in July 1973 and July 1974, and bronchitis or bronchiectasis in March 1974.  Current treatment records show a diagnosis of asthma.

The VA examiner opined that it was less likely than not that any respiratory condition was incurred in or caused by service.  As explained by the examiner, the service treatment records show treatment for a respiratory condition that was treated with medication and apparently resolved; there was no evidence in the record of a chronic illness pattern or multiple recurrences of illness; a viral upper respiratory condition is a common condition that usually resolves without sequelae or residuals, which appears to be the case in the records reviewed; and the current medical records show no condition that likely resulted from a previous upper respiratory viral condition. 

The Board finds such opinion insufficient as it appears that the VA examiner omitted consideration of the Veteran's repeated treatment for a viral syndrome and his diagnosis of bronchitis or bronchiectasis in service.  Additionally, the opinion fails to address whether the Veteran's current asthma could have resulted from any respiratory condition he experienced in service.  Accordingly, remand is necessary to afford the Veteran a full examination to assess the nature and etiology of his claimed respiratory disorder.

General Development

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from March 2013 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veterans clinical and/or inpatient records of his treatment and hospitalization at the base hospital at Fort Bragg, North Carolina from 1973 and 1974.

If such records are obtained and confirm the Veteran's hospitalization during 1973 or 1974, use the dates of any such hospitalization(s) date to conduct a search with the JRSSC or any other appropriate federal facility to attempt to verify the stressor of a firing range accident causing the death of a service member at Fort Bragg, North Carolina.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the JRSSC or any other appropriate federal facility for the purpose of obtaining such information as unit histories, morning reports, after action report, etc., for Company C 1st Battalion 325th Airborne Infantry from 1973 to 1974.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all VA treatment records dated from March 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Send a letter to the Veteran explaining the need for verification of his claimed stressor relating to the death of his father during the Veteran's active duty service and requesting that he provide any documentation to corroborate his father's death. 

5.  After completing the above development and, if any of the Veteran's claimed stressors are corroborated, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  Prior to the examination, the claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The AOJ should include documentation of the verified stressor(s).  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner should specifically address the VA treatment records showing a positive screen for PTSD and a diagnosis of PTSD.  See August 30, 2007 VA treatment record (positive PTSD screen), February 11, 2010 (positive PTSD screen), March 26, 2010 (noting diagnosis of PTSD/depression).  If the examiner finds that the Veteran does not meet the criteria for PTSD, the examiner must reconcile their findings with the medical evidence and provide a rationale for such finding. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  After completing the above development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed respiratory disorder.  Prior to the examination, the claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify all current respiratory disorders, to include asthma.

(B) For each currently diagnosed respiratory disorder, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include the Veteran's in-service treatment for a viral syndrome in July 1973 and July 1974, and bronchitis or bronchiectasis in March 1974.

(C)  The examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bronchiectasis manifested within one year of the Veteran's service discharge in August 1975, i.e., by August 1976, and, if so, describe the manifestations. 

The examiner should consider all evidence of record, including lay statements and medical records, to include any newly associated in-service hospitalization records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


